Citation Nr: 9911266	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received, and if 
so, whether the veteran is entitled to service connection for 
bilateral shin splints/tibial stress reactions.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


FINDINGS OF FACT

1.  In September 1994, the RO found that the veteran was not 
entitled to service connection for bilateral shin 
splints/tibial stress reactions; the veteran was notified of 
this decision, but did not appeal.

2.  Since the RO's September 1994 rating decision, new 
evidence bearing directly and substantially on the appeal has 
been received.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim is of record.

4.  The veteran was diagnosed with bilateral shin 
splints/tibial stress reactions while in service.

5.  The veteran's current bilateral shin splints/tibial 
stress reactions cannot be reasonably dissociated from the 
bilateral shin splints/tibial stress reactions documented in 
his service medical records.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's September 1994 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for bilateral shin 
splints/tibial stress reactions is reopened.  38 U.S.C.A. 
§ 5108 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral shin splints/tibial stress reactions is well 
grounded, and the totality of evidence shows that the 
veteran's current bilateral shin splints/tibial stress 
reactions were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Analysis.  The RO initially denied 
entitlement to service connection for bilateral shin 
splints/tibial stress reactions by a rating decision dated 
September 1994.  The veteran was properly notified of that 
determination, but did not appeal.  As such, the September 
1994 rating decision became final pursuant to applicable law 
and regulations.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998).  

The Court recently announced a three-step analysis to apply 
in determining whether to reopen previously and finally 
denied claims.  See Elkins v. West, U.S. Vet. App. No 97-1534 
(Feb. 17, 1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1998) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision.

The Board finds that VA and private medical records submitted 
subsequent to the RO's September 1994 rating decision 
constitute new and material evidence, and by that finding 
reopens the instant claim.  38 U.S.C.A. § 5108.  The RO's 
September 1994 denial of the veteran's claim was based solely 
on the service medical records.  Since the September 1994 
denial, however, new evidence has been submitted, consisting 
of medical records generated when the veteran presented with 
symptoms to physicians at Kaiser Permanente Medical Group, a 
certificate and letter from Dr. D. Glenn, and VA examination 
results.  This evidence meets the requirements of 38 C.F.R. 
§ 3.156(a) as it bears directly and substantially upon the 
specific issue of this case; it is neither cumulative nor 
redundant; and in connection with the evidence previously of 
record, is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Moreover, the new evidence is sufficient to reopen his claim 
because it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury.  
Hodge, 155 F.3d at 1363.

Well-Grounded Analysis.  Pursuant to Elkins, now that the 
Board has decided to reopen the veteran's claim, it must 
further determine whether said claim is well grounded.  A 
person who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) and see Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) (defining a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
capable of substantiation).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Here, the totality of evidence, as set forth below, is 
competent to show that the veteran suffered from bilateral 
shin splints/tibial stress reactions during service; that a 
continuity of symptomatology has been demonstrated 
thereafter; and that there is a relation between the 
veteran's present bilateral shin splints/tibial stress 
reactions to the those he suffered during service.  Thus, the 
Board finds that the veteran's claim of service connection 
for bilateral shin splints/tibial stress reactions is well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service Connection Analysis.  Service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303.  Additionally, VA regulations permit a 
finding of service connection for a chronic disease where it 
was shown as such in service and subsequently manifested as 
such, i.e., the same chronic disease in service reappears at 
any later date, however remote, unless clearly attributable 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  In Savage 
v. Gober, 10 Vet. App. 488 (1997), the Court held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may be still be well grounded under the 
continuity standard if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

The Board finds that the evidence of record, as set forth 
below, supports a grant of service connection for the 
veteran's bilateral shin splints/tibial stress reactions.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Board 
recognizes that neither the veteran's service enlistment 
examination in June 1982, nor his separation examination in 
February 1992, reflect a diagnosis of bilateral shin 
splints/tibial stress reactions.  The remainder of his 
service medical records, however, clearly reflect consistent 
diagnoses of bilateral shin splints/tibial stress reactions 
and the treatments he received during his military service.

The first medical records showing that the veteran presented 
with symptoms of shin splints while in service are dated in 
January and February 1987.  The January 1987 health record 
noted that the veteran complained to the service examiner of 
suffering from a pain in his shins for "about three months" 
prior to presenting with symptoms.  The medical record from 
February 1987 directly assessed the veteran's ailment as 
"shin splints."  This chronology would place the initial 
manifestation of the veteran's bilateral shin splints/tibial 
stress reactions at approximately October 1986.  As to this 
matter, the Board finds the veteran's statements credible and 
not refuted by the evidence of record.

An October 1989 medical report diagnosed shin splints 
bilaterally after the veteran again presented with symptoms.  
On this date, and as reflected in many subsequent service 
health records, the veteran presented with his symptoms soon 
after running.  A health record dated January 17, 1990, noted 
"bilateral periosteal stress reactions," and assessed the 
veteran's condition as "stress fractures."  A physical 
profile dated January 26, 1990, again diagnosed the veteran's 
medical condition as "bilateral stress reactions."  In 
October 1990, the veteran presented with recurrent pain in 
his left leg, and the service examiner noted the prior 
diagnoses of shin splints.  An October 1991 medical record 
further assessed the veteran's condition as persistent stress 
reactions when the veteran presented with pain in his left 
leg.  A November 1991 health record noted a stress reaction 
to the right leg when the veteran presented with symptoms 
after running.

Significantly, the veteran underwent two bone scans during 
service, in October 1989, and also in October 1991.  The 
service examiner performing the October 1991 bone scan 
compared his results with the results of the October 1989 
bone scan, and opined that the 1989 scan showed bilateral 
periosteal stress reactions.  The examiner's impression of 
the bone scan he performed himself reflected that he found 
"minimal periosteal stress reaction." 

The evidence of record confirms that the veteran has 
privately presented with complaints of shin splints on at 
least two occasions since his service.  A July 1995 medical 
report from Dr. M. Young notes that the veteran continued to 
suffer from shin pain with prolonged standing.  Dr. Young was 
told by the veteran that he had been experiencing this pain 
for the last six years, i.e., since his military service.  
Another report from an examiner with Kaiser Permanente 
Medical Group, dated in April 1996, reflects yet another 
assessment of shin splints.  In September 1998, Dr. D. Glenn 
wrote a letter on the veteran's behalf explaining that he had 
been seen "several times over the last [two] years for leg 
pain.  He has shin splints, soft tissue inflammation of 
anterior compartment, lower legs."

A VA disability examination was performed in February 1998.  
The VA examiner stated that he had no prior medical records 
for review during his examination.  The examiner noted that 
the veteran developed anterior shin pain attributed to 
running on concrete during physical training.  The examiner 
reflected a present status for the veteran of bilateral shin 
splints and bilateral stress reactions.  An X-ray report 
showed no radiographic evidence of a stress fracture or shin 
splints.  However, the radiologist noted that a bone scan may 
be more sensitive for these entities.

In view of the above, the Board is of the opinion that the 
clinical data contained in the service medical records from 
1987 to 1992 establish that the veteran's bilateral shin 
splints/tibial stress reactions began while he was in 
military service.  The private medical records and 
statements, and the VA examination results, establish that 
the bilateral shin splints/tibial stress reactions continued 
at least until his VA examination in February 1998.  There is 
no competent evidence of intercurrent causation of the 
veteran's current symptomatology.  Moreover, the medical 
evidence has consistently attributed the symptomatology to a 
diagnosis of bilateral shin splints/tibial stress reactions.  
Considering the veteran's private and service medical 
records, and the VA examination results, the Board concludes 
that the evidence is in favor of the veteran's claim for 
service connection for bilateral shin splints/tibial stress 
reactions.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral shin 
splints/tibial stress reactions.

Service connection for bilateral shin splints/tibial stress 
reactions is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

